


[img1.jpg]


FORM OF THIRD-PARTY SECURITY AGREEMENT

(Management and Advisory Fees)

This Third-Party Security Agreement (Management and Advisory Fees) (the
“Agreement”), dated                              for reference purposes only, is
executed by and between Greenhill Venture Partners, LLC, a Delaware limited
liability company ( “Debtor”), and FIRST REPUBLIC BANK, a division of Merrill
Lynch Bank & Trust Co., FSB (“Lender” or “Bank”), with reference to the
following facts:

A. Concurrent herewith Bank and Greenhill & Co. Inc., a Delaware corporation
(“Borrower”) are entering into a modification (the “Fourth Modification”) dated
                             to the Loan Agreement dated January 31, 2006 and
previously modified as of August 1, 2006, March 14, 2007 and May 2, 2007 (as
modified, including pursuant to the Fourth Modification, the “Loan Agreement”).

B. This Agreement is being provided pursuant to the Loan Agreement to secure
obligations of Borrower under the Loan Agreement, as amended and to induce Bank
to enter into the Fourth Modification and to increase the amount of the loan as
provided in the Fourth Modification.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Debtor and Bank agree as follows:

1. Definitions. For purposes of this Agreement, the terms listed on Exhibit A
shall have the meanings specified therein. In addition, terms not defined in
Exhibit A, which are defined in Article 9 of the Code or in the Loan Agreement,
shall have the meanings specified therein.

2. Security Interest.

2.1 Security Interest. Debtor hereby grants to Bank a continuing security
interest in all presently existing and hereafter acquired or arising Collateral
as described in Exhibit B in order to secure prompt repayment and performance of
all Obligations. Upon filing of an appropriate UCC-1 Financing Statement, such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid security interest in
Collateral acquired after the date hereof.

2.2 Security Documents.

(a) Bank may file all financing statements and confirmation statements as it may
deem necessary to perfect and maintain perfected Bank’s security interest.

(b) Debtor shall execute and deliver, or cause to be executed and delivered, to
Bank, at any time hereafter at the request of Bank, all documents which Bank may
reasonably request, in form satisfactory to Bank, to perfect and maintain
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under this Agreement.

 

 

--------------------------------------------------------------------------------






3. Warranties and Representations. In order to induce Bank to enter into this
Agreement, Debtor warrants, represents and agrees as follows:

3.1 Management Agreement.

(a) Debtor provides management, investment and advisory services to GSAV, L.P.,
a Delaware limited partnership (the “Main Fund”), and to GSAV (Associates),
L.P., a Delaware limited partnership (the “Associates Fund” which together with
the Main Fund, are collectively referred to as the “Funds”), pursuant to that
certain Management Agreement of Debtor, dated as of March 31, 2006 (the
“Management Agreement”).

(b) The document provided to Bank as a Management Agreement is a full, true and
correct copy of such Management Agreement and sets forth all of the terms under
which Management Services are provided by Debtor for the Funds. Said document
has not been modified, amended or otherwise changed in any material respect.

(c) The Management Agreement is currently in full force and effect; and there
are no undisclosed modifications, supplements or addenda to such Management
Agreement which would materially adversely affect Debtor’s rights to, or ability
to perform its obligations under, such agreements to collect amounts due
thereunder.

(d) Debtor is in compliance with all duties and material obligations required in
connection with the Management Agreement.

3.2 Title to Collateral. Debtor has, and at all times will have, good title to
the Collateral and to the Management Agreement free and clear of all liens,
claims or interests except for Bank’s lien or other Permitted Liens as defined
in the Loan Agreement.

3.3 Assignability of Rights to Collateral. Debtor may grant to Bank a security
interest in the Collateral as provided above.

3.4 No Offsets. To the knowledge of Debtor, as of the date hereof all Management
Fees in which Bank has been granted a security interest in connection with this
Agreement are not subject to any defenses, set offs or counter claims.

3.5 Compliance. Any and all material Governmental Requirements which relate to
the Management Agreement have been satisfied.

3.6 No Defaults. To the best of Debtor’s knowledge, there has occurred no event
which is or, with notice or lapse of time or both, would be an Event of Default.

3.7 Warranties and Representations Cumulative. Debtor’s warranties and
representations set forth in Section 3 shall be true and correct at the time of
execution of this Agreement by Debtor and shall be automatically deemed repeated
with each Advance under the Loan Agreement and shall be true and correct at each
such time, except to the extent it relates to an earlier date in which case it
shall be true and correct as of such earlier date. All representations shall be
conclusively presumed to have been relied upon by Bank regardless of any
investigation made or information possessed by Bank. The warranties,
representations and agreements set forth herein shall be cumulative and in
addition to any and all other warranties, representations and agreements which
Debtor shall give, or cause to be given, to Bank, either now or hereafter.

4. General Negative Covenants. During the term hereof and so long as any
Obligations remain unpaid or unperformed, unless Bank otherwise agrees in
writing, Debtor will not:

4.1 Transfer or Release of Assets. Transfer, abandon, terminate or release the
Management Agreement or any item of Collateral except in the ordinary course of
business.

 

 

-2-

 

--------------------------------------------------------------------------------






4.2 Management Fees. Discount, sell, transfer, waive or forfeit any of the
Management Fees or any other item of Collateral except (i) to Bank or (ii) such
discounts as are customarily provided for prompt payment.

4.3 Management Agreement. Without the written consent of Bank in advance, which
consent will not be unreasonably withheld, terminate or make any material
modifications to the Management Agreement which would (i) modify the extent to
which Management Services are provided by or (ii) adversely affect the
Management Fees, the prompt payment thereof or Debtor’s rights to collect such
Management Fees.

5. General Affirmative Covenants. Debtor hereby covenants and agrees that during
the term hereof and until all Obligations are fully paid and performed:

5.1 Reimbursements. Upon an Event of Default that is continuing, Debtor shall
within five (5) Business Days following demand from Bank, reimburse Bank for all
sums expended by Bank which constitute Bank Expenses.

5.2 Management Agreement. At all times, prior to the dissolution of the Funds,
Debtor shall maintain in full force and effect the Management Agreement. Debtor
shall also perform all of its responsibilities under the Management Agreement.

5.3 Taxes. Debtor shall promptly pay all material foreign, federal, state and
local taxes and other governmental charges levied or assessed upon or against
any item of Collateral, or upon or against the creation, perfection or
continuance of the security interest granted hereby except to the extent
contested in good faith by appropriate proceedings. To the extent that Debtor
contests such taxes or charges, Debtor will take appropriate action to promptly
pursue such contest to completion.

5.4 Title and Lien-Free. Debtor shall at all times have all good title to the
Collateral and, at Debtor’s expense, keep all Collateral, free and clear of all
security interests, liens and encumbrances, except for security interests, liens
and encumbrances granted to Bank or otherwise permitted under the Loan
Agreement.

5.5 Inspection. Debtor shall at all reasonable times, during Debtor’s business
hours, permit Bank or its representatives to examine or inspect (upon not less
than five (5) business days prior written notice) any Collateral wherever
located, and to examine, inspect and copy Debtor’s books and records pertaining
to the Collateral and its business and financial condition and to discuss with
the other parties to the Management Agreement verifications of amounts owed to
Debtor. Debtor shall pay all of Bank’s reasonable costs and expenses in making
no more than one (1) such examination or inspection in each calendar year. All
other costs and expenses of any such examination or inspection shall, unless an
Event of Default shall have occurred and be continuing, be for the account of
the Bank.

5.6 Records. Debtor shall keep materially accurate and complete books and
records pertaining to the Collateral.

5.7 Reports. Upon Bank’s request, Debtor shall deliver to Bank such reports and
information available to Debtor’s management concerning the Collateral as Bank
may reasonably request. Such reports shall be in such form, for such periods,
contain such information, and shall be rendered with such frequency as Bank may
reasonably designate, but in no case more frequently than every calendar quarter
end and shall be subject to normal preparation and distribution of information
from the Debtor. All reports and information provided to Bank by Debtor shall be
complete and accurate in all material respects at the time provided.

5.8 Deposit Account. So long as the Loan Agreement remains in effect or any of
the Obligations remain outstanding, Debtor shall maintain a deposit account with
Bank.

 

 

-3-

 

--------------------------------------------------------------------------------






6. Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default under this Agreement at the option of Bank
if not cured within ten (10) days of such event (other than as set forth in
Section 6.2):

6.1 Failure to Make Payment. Debtor fails to make any payment of funds as and
when required by this Agreement.

6.2 Breach. There is a breach of any covenants contained in Section 4 or Section
5 of this Agreement or the occurrence of an Event of Default under the Loan
Agreement; provided that Debtor shall have thirty (30) days to cure any breach
of Section 5.3, 5.5, 5.6, 5.7 and 5.8 of this Agreement before such breach shall
constitute and Event of Default; and provided further that for Section 5.6, the
thirty (30)-day cure period shall commence upon a notice from the Bank of the
breach.

6.3 Lien Priority. Bank shall cease to have a valid and perfected first priority
lien upon any material portion of the Collateral.

6.4 Management Fees. Debtor’s interest in Management Fees is adversely affected
in violation of the Negative Covenants set forth in Section 4 above.

6.5 Management Agreement. The Management Agreement is terminated prior to the
dissolution of the Funds, and not replaced by a similar agreement between the
Debtor and the Funds, or prior to the dissolution of the Funds, any action is
taken by the Funds to terminate the Management Agreement without its replacement
by a similar agreement between the Funds, and Debtor; there is a modification of
the Management Agreement in violation of the Negative Covenants set forth in
Section 4 above.

6.6 Voluntary Insolvency. If an Insolvency Proceeding is commenced by Debtor.

6.7 Involuntary Insolvency. If an Insolvency Proceeding is commenced against
Debtor and not dismissed within sixty (60) days.

6.8 Injunction. If Debtor is enjoined, restrained or in any way prevented by
court order from continuing to conduct all or any material part of Debtor’s
business affairs.

6.9 Material Misrepresentations. If any material information or material
representation or warranty provided to Bank by or on behalf of Debtor was
materially misleading at the time provided.

6.10 Seizure of Assets. If a portion of the Debtor’s collateral assets with a
value in excess of twenty-five percent (25%) of the principal amount under the
Loan Agreement are attached, seized, subjected to a writ or distress warrant, or
are levied upon, or come into the possession of any Judicial officer or
Assignee.

7. Bank’s Rights And Remedies. If an Event of Default shall have occurred and
not been cured or waived in accordance with the terms hereof, Bank shall have
the following rights and powers and may, at its option, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Debtor:

7.1 UCC Rights. Bank shall have all of the rights and remedies of a secured
party under the Code and under all other applicable laws.

7.2 Protection of Collateral. Without notice to or demand upon Debtor or any
guarantor, Bank may make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral, to
pay, purchase, contest or compromise any

 

 

-4-

 

--------------------------------------------------------------------------------






encumbrance, charge or lien which in the opinion of Bank appears to be prior or
superior to Bank’s security interest and to pay all expenses incurred in
connection therewith.

7.3 Right to Payment. With respect to any items of Collateral, and without
limiting Bank’s rights under Section 7.1 above, Bank may, to the extent Debtor
would have the right to take the following action under the applicable
documents:

(a) During such time that an Event of Default has occurred and is continuing,
make demand and collect all amounts owed to Debtor in connection with the
Management Fees and/or the Management Agreement and any and all amounts owed to
Debtor, settle or adjust disputes and claims directly with the obligors, and
compromise any obligations on terms and in any order which Bank considers
advisable.

(b) In Bank’s or Debtor’s name, demand, collect, receive and give receipts for
any and all money and other property due or to become due in connection with (i)
the Management Agreement, including without limitation a demand on the other
parties to the Management Agreement for payment of amounts arising thereunder,
and (ii) the Management Fees.

7.4 Judicial Action. If Bank, at its option, seeks to take possession of any or
all of the Collateral by court process, Debtor irrevocably and unconditionally
agrees that a receiver may be appointed by a court for such purpose without
regard to the adequacy of the security for the Obligations, and such receiver
may, at Bank’s option, collect or dispose of all or part of the Collateral.

7.5 Discharge Claims. Bank may discharge claims, liens, encumbrances and taxes
affecting any or all of the Collateral and take such other actions as Bank
determines to be necessary or appropriate to protect the Collateral and Bank’s
security interest therein. Bank, without releasing Debtor or any other party
from any of the Obligations, may, but shall not be required to, perform any of
the Obligations in such manner and to such extent as Bank determines to be
necessary or appropriate to protect the Collateral and Bank’s security interest
therein.

7 6 Remedies Cumulative. The remedies of Bank, as provided herein, shall be
cumulative and concurrent, and may be pursued singularly or together at the sole
discretion of Bank. No act of omission or commission by Bank shall be deemed to
be a waiver or release of the same, such waiver or release to be effected only
through a written document executed by Bank. A waiver or release with reference
to any one event shall not be construed as continuing or as a waiver of any
subsequent right, remedy or recourse as to a subsequent event.

8. Liability for Deficiency. The parties obligated under the Loan Documents
shall at all times remain liable for any deficiency remaining on the Obligations
after any disposition of any or all of the Collateral and after Bank’s
application of any proceeds to the Obligations.

9. Authorization. Debtor hereby authorizes Bank, without notice or demand and
without affecting its liability hereunder, and without consent of Debtor, from
time to time to:

(a) Take and hold additional security for the payment of the Obligations with
the consent of the party providing such security: and

(b) Accept additional co-guarantors for the payment of the Obligations.

10. Other Waivers.

10.1 Guarantor Waivers. To the extent that Debtor is deemed to be a guarantor of
the Obligations pursuant to this Agreement, Debtor hereby waives and releases
the following rights and remedies available to it: (i) all rights and defenses
arising from Bank’s election of remedies, even though

 

 

-5-

 

--------------------------------------------------------------------------------






that election has destroyed Debtor’s rights of subrogation and reimbursement
against Borrower by the operation of law; (ii) any right to require Bank to (A)
proceed against Borrower; (B) proceed against or exhaust any security held from
any person or marshalling of assets or liens; (C) proceed against any guarantor;
or (D) pursue any other remedy available to Bank; (iii) any defense arising by
reason of any disability or other defense of Borrower or by reason of the
cessation of the liability of Borrower from any cause whatsoever; (iv) all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of default or demand, notices
of acceptance of and reliance on this Agreement and of the existence, creation,
or incurring of new or additional indebtedness, notices of renewal, extension or
modification of the indebtedness; (v) the right to notice of any and all
favorable and unfavorable information, whether financial or other, about
Borrower, heretofore, now, or hereafter learned or acquired by Bank and all
other notices to which Debtor might otherwise be entitled; (vi) any and all
suretyship defenses now or hereafter available to it under the California Civil
Code or the Commercial Code including, without limitation, (A) California Civil
Code Sections 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839,
2845, 2846, 2847, 2848, 2849, 2850, 2899 and 3433; (B) Chapter 2 of Title 14 of
the California Civil Code; or (C) California Commercial Code Section 3605; (vii)
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement hereof; (vii) the right of subrogation, indemnity or
contribution, all right to enforce any remedy Bank may have against Borrower or
any other person, and any right to participate in security now or hereafter held
by Bank including, without limitation, any such right set forth in California
Civil Code Sections 1845, 2848 or 2849. Any and all present and future debts and
obligations of Borrower to Debtor are hereby postponed in favor of and
subordinated to the full payment and performance of all indebtedness of Borrower
to Bank. Debtor acknowledges that the waivers provided herein are made with
Debtor’s full knowledge of the significance and consequence of such waivers and
that Bank is relying on such waivers.

10.2 Application of Payments. Debtor waives the right to direct the application
of any and all payments or collections at any time or times hereafter received
by Bank on account of any Obligations then due, and Debtor agrees that Bank
shall have the continuing exclusive right to apply and reapply such payments or
collections to the Obligations then due in any manner as Bank may deem
advisable.

10.3 Notices of Demand, Etc. Debtor waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension or
renewal of any or all Obligations on which Debtor may in any way be liable.

10.4 Confidentiality of Accounting. Debtor waives the right to assert a
confidential relationship, if any, Debtor may have with any accounting firm
and/or service bureau in connection with any information requested by Bank
pursuant to or in accordance with this Agreement, and agrees that Bank may
contact directly any such accounting firm and/or service bureau in order to
obtain such Information.

11. Actions. Bank shall have the right, but not the obligation, to commence,
appear in, or defend any action or proceeding which affects or which Bank
determines may affect (a) the Collateral; (b) Debtor’s or Bank’s rights or
obligations under this Agreement; or (c) Borrower’s or Bank’s rights under the
other Loan Documents. Whether or not Borrower is in default under the Loan
Agreement, Bank shall at all times have the right to take any and all actions
which Bank in its good faith business judgment determines to be necessary or
appropriate to protect Bank’s interest in connection with the Loan.

12. Miscellaneous.

12.1 Taxes and Other Expenses Regarding the Collateral. If Debtor fails to pay
promptly when due, to any person or entity, monies which Debtor is required to
pay by reason of any provision in this Agreement, Bank may, but need not, pay
the same and charge Debtors account therefor, and Debtor shall promptly
reimburse Bank therefor. Bank need not inquire as to, or contest the validity
of,

 

 

-6-

 

--------------------------------------------------------------------------------






any such tax or lien, and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

12.2 Notices. Any notice, demand or request required hereunder shall be given in
writing (at the addresses set forth below) by any of the following means: (a)
personal service, (b) electronic communication, whether by telex, telegram or
telecopying; (c) overnight courier: or (d) registered or certified, first class
U.S. mail, return receipt requested.

 

To Debtor:

 

To Bank:

 

 

 

Greenhill Venture Partners, LLC
300 Park Avenue
New York, NY 10022
Attn: General Counsel
Fax No.: 212-389-1747

 

First Republic Bank
111 Pine Street
San Francisco, CA 94111
Attn: Commercial Loan Administration
Fax No.: 415-392-1413

Such addresses may be changed by notice to the other parties given in the same
manner as above; provided any notice, demand or request sent pursuant to either
subsection (a) or (b), above, shall be deemed received upon such personal
service or upon dispatch by electronic means. Any notice, demand or request sent
pursuant to subsection (c), above, shall be deemed received on the business day
immediately following deposit with the overnight courier, and, if sent pursuant
to subsection (d), above, shall be deemed received forty-eight (48) hours
following deposit into the U.S. mail.

12.3 Destruction of Debtor’s Documents. Any documents, schedules, invoices or
other papers delivered to Bank may be destroyed or otherwise disposed of by Bank
six (6) months after they are delivered to or received by Bank unless Debtor
requests, in writing, the return of the said documents, schedules, invoices or
other papers and makes arrangements, at Debtor’s expense, for their return.

12.4 Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be governed by and construed in accordance with
the laws of the State of California. The parties agree that all actions or
proceedings arising in connection with this Agreement shall be tried and
litigated only in the state courts located in the County of San Francisco, State
of California, or the federal courts located in the Northern District of
California. Debtor waives any right Debtor may have to assert the doctrine of
forum non conveniens or to object to such venue and hereby consents to any
court-ordered relief.

12.5 Confidentiality. In handling all confidential information, Bank will comply
with all state and federal privacy statutes and regulations applicable to banks.
However, Bank may disclose all information (i) to state and federal regulatory
and compliance bodies, (ii) to Bank’s attorneys, advisors, accountants, and
affiliates, (iii) to representatives of the party to whom the information
relates, or (iv) as may be required by appropriate legal proceedings.

12.6 Attorneys’ Fees. On demand, Debtor shall reimburse Bank for all costs and
expenses including, without limitation, reasonable attorneys’ fees, costs and
disbursements (excluding fees and disbursements of Bank’s in-house counsel)
(collectively the “Fees and Costs”) expended or incurred by Bank in any
arbitration, mediation, judicial reference, legal action, legal proceeding or
otherwise in connection with (a) the amendment, interpretation and enforcement
of this Agreement including, without limitation, Fees and Costs incurred in
connection with any workout, attempted workout, and/or in connection with the
rendering of legal advice as to Bank’s rights, remedies and obligations under
this Agreement and/or the Loan Documents, (b) collecting any sum which becomes
due under this Agreement or the Loan Documents, (c) any proceeding, or any
appeal, or (d) the protection, preservation of enforcement of any rights of Bank
under this Agreement or the Loan Documents. Fees and Costs shall include,
without limitation, attorneys’ fees and costs incurred in connection with the
following:

 

 

-7-

 

--------------------------------------------------------------------------------






(1) contempt proceedings; (2) discovery; (3) any motion, adversary proceeding,
contested matter, confirmation or opposition to plan of reorganization or any
other activity of any kind in connection with a bankruptcy case or relating to
any petition under Title 11 of the United States Code; (4) garnishment, levy,
and debtor and third-party examinations; and (5) post-judgment motions and
proceedings of any kind including, without limitation, any activity taken to
collection or enforce any judgment.

12.7 Agreement Binding, Assignment. This Agreement shall be binding and deemed
effective when executed by Debtor and accepted and executed by Bank. This
Agreement shall bind and inure to the benefit of the respective successors and
assigns of each of the parties; provided, however, that neither Bank nor Debtor
may assign this Agreement or any rights hereunder without the other party’s
prior written consent and any prohibited assignment shall be absolutely void. No
consent to an assignment by Bank shall release Debtor or any guarantor from
their obligations to Bank.

12.8 Article and Section Headings. Article and Section headings and Article and
Section numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Article and
Section applies equally to this entire Agreement.

12.9 Construction. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against Bank or Debtor, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all parties hereto.

12.10 Time of Essence. Time is of the essence of each provision of this
Agreement.

12.11 No Third-Party Beneficiaries. This Agreement is entered into for the sole
protection and benefit of Bank and Debtor, and their respective permitted
successors and assigns. No other Person shall have any rights or causes of
action under this Agreement.

12.12 Further Assurances. Debtor will promptly and duly execute and deliver to
Bank such further documents and assurances and take such further action as Bank
may from time to time reasonably request including, without limitation, any
amendments hereto in order to establish and protect the rights, interests and
remedies created or intended to be created in favor of Bank hereunder.

12.13 Cumulative Rights. Debtor’s liability and Bank’s rights, powers, and
remedies hereunder, and under any other agreement now or hereafter relating
hereto, shall be cumulative and not alternative, and such rights, powers, and
remedies shall be in addition to all rights, powers, and remedies given to Bank
by law.

12.14 Performance of Covenants. Debtor shall perform all of its covenants under
this Agreement at its sole cost and expense.

12.15 No Waiver by Bank. No waiver by the Bank of any of its rights or remedies
in connection with this Agreement shall be effective unless such waiver is in
writing and signed by the Bank. No act or omission by Bank to exercise a right
as to any event shall be construed as continuing, or as a waiver or release of
any subsequent right remedy or recourse as to a subsequent event.

12.16 Term. This Agreement shall continue in full force and effect as long as
any of the Obligations are outstanding and until terminated by written agreement
of Bank.

12.17 Severability. Each provision of this Agreement shall be severable from
every other provision for the purpose of determining the legal enforceability of
any specific provision.

 

 

-8-

 

--------------------------------------------------------------------------------






12.18 Integration. This Agreement cannot be changed or terminated orally. No
modification or amendment to this Agreement shall be effective unless in
writing, executed by Bank. Except as to currently existing obligations of Debtor
to Bank, all prior agreements, understandings, representations, warranties, and
negotiations between the parties, if any, are merged into this Agreement.

13. Joint and Several. If there is more than one party who is defined as Debtor
in this Agreement, this Agreement shall be binding jointly and severally on each
such Debtor and the assets of such Debtor.

14. WAIVER OF JURY TRIAL. BANK AND DEBTOR HEREBY VOLUNTARILY, UNCONDITIONALLY
AND IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LITIGATION, ARBITRATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE
HOWSOEVER ARISING (INCLUDING TORT AND CLAIMS FOR BREACH OF DUTY), BETWEEN BANK
AND DEBTOR.

 

 

-9-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Debtor has executed and delivered this Agreement on the date
first hereinabove written.

 

 

 

 

DEBTOR:

 

 

 

 

 

 

 

Greenhill Venture Partners, LLC

 

 

 

a Delaware limited liability company

 



 

By: 


 

 

 

 

Name: 

 

 

 

 

Its: 

 

 

Accepted:

 

 

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

A division of Merrill Lynch Bank & Trust Co., FSB

 

 

 

By: 


 

 

 

 

Name: 

 

 

 

 

Its: 

 

 

 

 

 

 

-10-

 

--------------------------------------------------------------------------------






EXHIBIT A

TO SECURITY AGREEMENT

DEFINITIONS

Agreement means this Security Agreement, any concurrent or subsequent rider to
this Security Agreement, and any extensions, supplements, amendments or
modifications to this Security Agreement and/or to any such rider.

Bank means FIRST REPUBLIC BANK, a division of Merrill Lynch Bank & Trust Co.,
FSB, with a place of business located at 111 Pine Street, San Francisco,
California 94111.

Bank Expenses mean all reasonable costs and expenses incurred by Bank in
connection with this Agreement, the Note, the Loan Agreement or any other
document executed in connection with this Agreement or the transactions
contemplated hereby including, without limitation, (i) all reasonable costs and
expenses incurred by Bank in collecting or realizing upon the Collateral (with
or without suit), to correct any default or enforce any provision of this
Agreement, (ii) costs and expenses of suit incurred by Bank in enforcing or
defending this Agreement or any portion hereof, and costs and expenses incurred
to enforce Bank s enforcement rights; and (iii) all reasonable attorneys’ fees
and expenses incurred by Bank as set forth in Section 12.6.

Borrower means Greenhill & Co. Inc , a Delaware corporation.

Business Day means any day other than a day on which commercial banks in
California or New York are authorized or required by law to close.

Code means the California Uniform Commercial Code, as presently in force and
effect and any replacements therefore as and when such replacements become
effective. Any and all terms used in this Agreement which are defined in the
Code and not specifically defined herein shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the
Code.

Collateral has the meaning provided in Exhibit B.

Collateral Records mean all of Debtor’s existing and hereafter acquired books,
records, data and other documentation relating to any or all of the Collateral.

Debtor means Greenhill Venture Partners, LLC, a Delaware limited liability
company.

Debtor’s Books mean all of Debtor’s ledgers, books and records indicating,
summarizing or evidencing Debtor’s assets, liabilities, the Collateral, the
Obligations, and all information relating thereto and all computer programs,
disc or tape files, printouts, runs and other computer-prepared information and
the equipment containing such information.

Event of Default has the meaning set forth in Section 6 of this Agreement.

Governmental Requirements mean all existing and future federal, state and local
laws, rules, regulations or orders applicable to Debtor or its assets, its
business, the Management Agreement or the Collateral.

Insolvency Proceeding means any proceeding commenced by or against any person or
entity, including Debtor, under any provision of the federal Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency law including, but not
limited to, assignments for the benefit of creditors, formal or informal
moratoriums, compositions or extensions with some or all creditors.

 

 

-11-

 

--------------------------------------------------------------------------------






Judicial Officer or Assignee means any trustee, receiver, controller, custodian,
assignee for the benefit of creditors or any other person or entity having
powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, or assignee for the benefit of creditors.

Loan Documents mean this Agreement, the Loan Agreement, and any other document
executed in connection therewith and any amendment, modification or restatement
thereof.

Management Agreement has the meaning provided in Section 3.1 above and all
amendments and supplements thereto and extensions and replacements thereof.

Management Fees mean all fees, rights to payment or consideration of any type
paid or owed to Debtor pursuant to the Management Agreement.

Management Services mean all consulting, advising, investment or management
services provided to the Funds pursuant to the Management Agreement.

Obligations mean any and all obligations, loans, advances, overdrafts, debts,
liabilities covenants, promises and duties owing by Borrower to Bank pursuant to
any Loan Document, agreement (including without limitation any agreement
authorizing Bank to charge Borrower’s account and the Loan Documents), of any
kind and description, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and including, without
limitation, all interest not paid when due and all Bank Expenses. The
Obligations shall include without limitation, that certain Promissory Note
(Amended and Restated), executed and delivered by Borrower concurrently
herewith.

Other Terms. All terms with an initial capital letter that are used but not
defined in this Agreement shall have the respective meanings given to such terms
in the Loan Documents, and if not defined therein, as defined in the Code.

Person means any natural person or any entity, including any corporation,
partnership, joint venture, trust, limited liability company, unincorporated
organization or trustee.

Proceeds mean whatever is received upon the sale, lease, exchange, collection or
other disposition of Collateral or proceeds including, without limitation,
proceeds of insurance covering Collateral, tax refunds, and any and all
accounts, notes, instruments, chattel paper, equipment, money, deposit accounts,
goods, or other tangible and intangible property of Debtor resulting from the
sale or other disposition of the Collateral, and the proceeds thereof.

 

 

-12-

 

--------------------------------------------------------------------------------






EXHIBIT B

TO SECURITY AGREEMENT

DESCRIPTION OF COLLATERAL

The Collateral consists of all of Debtor’s right, title and interest in and to
the following assets whether currently existing or hereafter arising. Unless
otherwise defined herein, the terms shall have the meaning provided in the
Uniform Commercial Code applicable to the Security Agreement.

(a) all Management Fees;

(b) any cash distributed or owed to Debtor in respect of its partnership
interest in (i) the GSAV, L.P., a Delaware limited partnership (the “Main
Fund”), and GSAV (Associates), L.P., a Delaware limited partnership (the
“Associates Fund” and together with the Main Fund, the “Funds.”), and (ii) GSAVP
GP, L.P., the general partner of the Funds, in each case net of any taxes
payable thereon and subject to any repayments required upon dissolution of the
respective partnerships;

(c) all proceeds of any of the foregoing; and

(d) all Collateral Records which relate to any of the foregoing.

Management Agreement means that certain Management Agreement of Debtor, dated as
of March 31, 2006.

Management Fees mean all fees, rights to payment or consideration of any type
paid or owed to Debtor pursuant to the Management Agreement.

 

 

--------------------------------------------------------------------------------